Exhibit 10.6

 

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT, dated as of May 14, 2015, by Winmark Corporation,
a Minnesota corporation (the “Company”), Wirth Business Credit, Inc., a
Minnesota corporation (“Wirth”), Winmark Capital Corporation, a Minnesota
corporation (“Winmark Capital”), and Grow Biz Games, Inc., a Minnesota
corporation (“Grow Biz”; the Company, Wirth, Winmark Capital, Grow Biz,
collectively the “Grantors”, and each individually a “Grantor”), in favor of THE
PRIVATEBANK AND TRUST COMPANY, an Illinois bank and trust company, in its
capacity as collateral agent for the Senior Lenders (as defined in the
Intercreditor Agreement defined below) (the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, The Grantors, The PrivateBank and Trust Company, in its capacity as
Agent thereunder (in such capacity, the “Bank Agent”) and certain other persons
are parties to that certain Credit Agreement, dated as of July 13, 2010 (as
amended to the date hereof and as it may be further amended, modified,
supplemented, restated or replaced from time to time, the “Credit Agreement”)
pursuant to which the Lenders from time to time party thereto (collectively, the
“Bank Lenders”) have provided and will continue to provide financial
accommodations to the Pledgor and the other Loan Parties (as defined in the
Credit Agreement);

 

WHEREAS, the Grantors and the Purchasers named in the Purchaser Schedule
attached thereto (the “Purchasers” and, together with the holders of the Senior
Secured Notes (as defined below) from time to time, the “Noteholders”) are
parties to that certain Note Agreement, dated as of the date hereof (as it may
be amended, modified, supplemented, restated or replaced from time to time, the
“Note Agreement”) pursuant to which the Purchasers are purchasing the Grantors’
senior secured promissory notes in the aggregate principal amount of $25,000,000
on the date hereof (the “Senior Secured Notes”);

 

WHEREAS, Pursuant to that certain Intercreditor and Collateral Agency Agreement,
dated as of the date hereof (the “Intercreditor Agreement”), by and between the
Collateral Agent, the Bank Agent, the Bank Lenders and the Noteholders, the
Collateral Agent shall, among other things, be appointed as collateral agent in
respect of the Collateral described herein;

 

WHEREAS, as a condition to the Purchasers entering into the financing
arrangements proposed by the Note Agreement, the Grantors have executed and
delivered to the Collateral Agent, for itself and the ratable benefit of the
Senior Lenders, those certain Amended and Restated Security Agreements, each
dated as of the date hereof (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, collectively, the “Security Agreements”); and

 

WHEREAS, pursuant to the terms of the Security Agreements, each Grantor has
granted to the Collateral Agent, for itself and the ratable benefit of the
Senior Lenders, a security interest in all the assets such Grantor, including
all right, title and interest of such Grantor in, to and under all now owned and
hereafter acquired trademarks, trademark applications and

 

--------------------------------------------------------------------------------


 

trademark licenses, and all products and proceeds thereof and goodwill
associated therewith, to secure the payment of the Obligations (as defined in
the Security Agreements).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreements.  In addition, the
following term shall have the meaning herein specified:

 

“Mark License” means rights under any written agreement now owned or hereafter
acquired by any Grantor granting any right to use any Mark.

 

“Marks” means all right, title and interest in and to any trademarks, service
marks and trade names now held or hereafter acquired by any Grantor, including
any registration or application for registration of any trademarks and service
marks now held or hereafter acquired by any Grantor, which are registered in the
United States Patent and Trademark Office or the equivalent thereof in any State
of the United States or in any foreign country, as well as any unregistered
marks used by any Grantor, and any trade dress including logos, designs, company
names, business names, fictitious business names and other business identifiers
used by any Grantor.

 

GRANT OF SECURITY INTEREST IN MARK COLLATERAL.  As collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all of the Obligations, whether now
existing or hereafter arising and howsoever evidenced, each Grantor hereby
assigns, transfers and grants to the Collateral Agent and hereby creates in
favor of the Collateral Agent, for the benefit of the Senior Lenders, a
continuing Lien on and first priority security interest in, and right of set-off
against, all of the right, title and interest of such Grantor, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Mark Collateral”):

 

all of its Marks and Mark Licenses to which it is a party including those
referred to on Schedule I hereto;

 

all goodwill of the business connected with the use of, and symbolized by, each
Mark and each Mark License; and

 

all products and proceeds of the foregoing, including, without limitation, any
claim by such Grantor against third parties for past, present or future
(i) infringement or dilution of any Mark or Mark licensed under any Mark License
or (ii) injury to the goodwill associated with any Mark or any Mark licensed
under any Mark License.

 

SECURITY AGREEMENT.  The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Collateral Agent, for itself and the ratable benefit of the Senior
Lenders, pursuant to the Security Agreements.  Each Grantor hereby acknowledges
and affirms that the rights and remedies of

 

2

--------------------------------------------------------------------------------


 

Collateral Agent with respect to the security interest in the Mark Collateral
made and granted hereby are more fully set forth in the Security Agreements, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

COUNTERPARTS.  This Trademark Security Agreement may be executed in any number
of counterparts (or counterpart signature pages), each of which counterparts
shall be an original but all of which together shall constitute one instrument.

 

APPLICABLE LAW.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF MINNESOTA (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH
WOULD OTHERWISE CAUSE THIS TRADEMARK SECURITY AGREEMENT TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE
LAWS OF ANY OTHER JURISDICTION).

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

WINMARK CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

President

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

[Signature Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

as Collateral Agent

 

 

 

By:

/s/ Adam F. Oliver

 

 

Name: Adam E. Oliver

 

 

Its: Officer

 

 

[Signature Page to Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
TRADEMARK SECURITY AGREEMENT

 

Trademarks

 

TRADEMARK

 

COUNTRY

 

APPL. #

 

CLASS

 

REG. #

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

WINMARK

 

USA

 

76-339,144

 

35

 

2,728,008

 

6/17/03

 

 

 

 

 

 

 

 

 

 

 

WINMARK

 

USA

 

78-683,252

 

36, 37, 38, 39, 42

 

3,137,283

 

8/29/06

 

 

 

 

 

 

 

 

 

 

 

WINMARK BUSINESS SOLUTIONS

 

USA

 

78-326,272

 

35

 

2,906,674

 

11/30/04

 

 

 

 

 

 

 

 

 

 

 

WINMARK CAPITAL

 

USA

 

78-405,795

 

36

 

3,184,450

 

1/12/06

 

 

 

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT

 

USA

 

78-722,246

 

35, 36, 37, 38, 39, 42

 

3,320,486

 

10/23/07

 

 

 

 

 

 

 

 

 

 

 

LEASEMANAGER

 

USA

 

78-257,794

 

36

 

2,983,934

 

9/9/05

 

 

 

 

 

 

 

 

 

 

 

PEERSPHERE

 

USA

 

77-387992

 

38,42

 

3,609,933

 

4/21/09

 

 

 

 

 

 

 

 

 

 

 

O LOGO DESIGN

 

USA

 

74-662,893

 

35,42

 

2,550,186

 

3/19/02

 

 

 

 

 

 

 

 

 

 

 

O LOGO DESIGN

 

CANADA

 

890,859

 

 

 

531,253

 

8/16/00

 

 

 

 

 

 

 

 

 

 

 

BUY. SELL. REPEAT.

 

USA

 

77-718317

 

35

 

3,765,266

 

3/23/10

 

 

 

 

 

 

 

 

 

 

 

SELL. BUY. REPEAT.

 

USA

 

77-718320

 

35

 

3,759,215

 

3/9/10

 

 

 

 

 

 

 

 

 

 

 

PLAY IT AGAIN SPORTS (and design)

 

USA

 

74-184,959

 

42

 

1,738,778

 

12/8/92

 

 

 

 

 

 

 

 

 

 

 

PLAY IT AGAIN SPORTS

 

USA

 

73-780,009

 

42

 

1,562,785

 

10/24/89

 

 

 

 

 

 

 

 

 

 

 

PLAY IT AGAIN SPORTS

 

CANADA

 

683,688

 

 

 

407,459

 

1/29/93

 

 

 

 

 

 

 

 

 

 

 

PLAY SAFE PLAY HARD PLAY IT AGAIN PLAY IT AGAIN SPORTS

 

USA

 

74-580,446

 

42

 

1,950,617

 

1/23/96

 

 

 

 

 

 

 

 

 

 

 

SPORTS EQUIPMENT THAT’S USED BUT NOT USED UP

 

USA

 

74-407,964

 

42

 

1,874,326

 

1/17/95

 

 

 

 

 

 

 

 

 

 

 

BUY, SELL TRADE NEW AND USED GEAR (for PIAS and MGR)

 

USA

 

77-440060

 

42

 

Abandoned registration app.

 

 

 

 

 

 

 

 

 

 

 

 

 

REUSE.RECYCLE.REPLAY.

 

USA

 

85-049345

 

35

 

3,913,486

 

2/1/11

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

COUNTRY

 

APPL. #

 

CLASS

 

REG. #

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

EDGEVANTAGE

 

USA

 

85-781,530

 

37

 

4,506,805

 

4/1/14

 

 

 

 

 

 

 

 

 

 

 

EDGEVANTAGE

 

CANADA

 

1,619,323

 

 

 

884425

 

10/20/14

 

 

 

 

 

 

 

 

 

 

 

PLAY IT AGAIN SPORTS EVERYBODY PLAYS

 

USA

 

86-137,377

 

35

 

Abandoned registration app.

 

 

 

 

 

 

 

 

 

 

 

 

 

EVERYBODY PLAYS PLAY IT AGAIN SPORTS

 

USA

 

86,204,901

 

35

 

4,626,375

 

10/21/14

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL SPONSOR OF ALL THOSE WHO PLAY

 

USA

 

86-137,378

 

35

 

4,626,270

 

10/21/14

 

 

 

 

 

 

 

 

 

 

 

PLAY IT AGAIN SPORTS EVERYBODY PLAYS

 

CANADA

 

1,671,675

 

 

 

Abandoned registration app.

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL SPONSOR OF ALL THOSE WHO PLAY

 

CANADA

 

1,671,674

 

 

 

 

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

EVERYBODY PLAYS PLAY IT AGAIN SPORTS

 

CANADA

 

1,683,001

 

 

 

 

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

MUSIC GO ROUND

 

USA

 

74-407,988

 

35

 

1,933,637

 

11/7/95

 

 

 

 

 

 

 

 

 

 

 

MUSIC GO ROUND (and design)

 

USA

 

74-595,598

 

35,42

 

1,938,398

 

11/28/95

 

 

 

 

 

 

 

 

 

 

 

MUSIC GO ROUND (and design)

 

USA

 

75-806,705

 

35

 

2,413,870

 

12/19/00

 

 

 

 

 

 

 

 

 

 

 

MUSIC GO ROUND

 

USA

 

74-389,491

 

42

 

1,857,397

 

10/4/94

 

 

 

 

 

 

 

 

 

 

 

MUSIC GO ROUND

 

CANADA

 

740,108

 

 

 

472,787

 

3/18/97

 

 

 

 

 

 

 

 

 

 

 

PRO CUSTOM

 

USA

 

74-638,321

 

15

 

2,352,130

 

5/23/00

 

 

 

 

 

 

 

 

 

 

 

PRO CUSTOM

 

CANADA

 

797,464

 

 

 

553,444

 

11/15/01

 

 

 

 

 

 

 

 

 

 

 

RE-USE. RECYCLE. ROCK

 

USA

 

77-718562

 

35

 

3,761,853

 

3/16/10

 

 

 

 

 

 

 

 

 

 

 

YOUR ULTIMATE USED GEAR RESOURCE

 

USA

 

77-718860

 

42

 

3,690,852

 

9/29/09

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL AND UNSIGNED

 

USA

 

86-137,377

 

41

 

4,646,272

 

11/25/14

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD

 

USA

 

74-130,870

 

35

 

1,668,930

 

12/17/91

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD (and design)

 

USA

 

74-358,788

 

42

 

1,821,841

 

2/15/94

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD (and design)

 

USA

 

74-470,445

 

16,21,25

 

1,872,459

 

1/10/95

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

COUNTRY

 

APPL. #

 

CLASS

 

REG. #

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD (and design)

 

USA

 

74-407,962

 

35

 

1,856,930

 

10/4/94

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD (and design)

 

CANADA

 

729,770

 

 

 

447,287

 

9/8/95

 

 

 

 

 

 

 

 

 

 

 

ONCE UPON A CHILD

 

EUROPE

 

011188729

 

25, 35

 

011188729

 

2/11/13

 

 

 

 

 

 

 

 

 

 

 

KIDS STUFF WITH PREVIOUS EXPERIENCE

 

USA

 

74-407,961

 

42

 

1,926,022

 

10/10/95

 

 

 

 

 

 

 

 

 

 

 

KIDS’ STUFF WITH PREVIOUS EXPERIENCE

 

CANADA

 

817,083

 

 

 

515,845

 

8/31/99

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET

 

USA

 

75-440,438

 

35

 

2,211,282

 

12/15/98

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET

 

USA

 

78-781590

 

35

 

3,176,822

 

11/28/06

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET (AND DESIGN)

 

USA

 

78-784675

 

35

 

3,201,210

 

1/23/07

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET (AND DESIGN)

 

USA

 

85-094606

 

35

 

3,908,174

 

1/18/11

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET

 

CANADA

 

1,302,695

 

 

 

695,576

 

10/4/07

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET (AND DESIGN)

 

CANADA

 

1,492,667

 

 

 

807,932

 

9/29/11

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET

 

EUROPE

 

011321197

 

25,35

 

011321197

 

4/15/13

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET BRAND TEEN WEAR AND DESIGN

 

CANADA

 

1,017,819

 

 

 

545,218

 

5/16/01

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET CHANGE YOUR CLOTHES

 

USA

 

78-871939

 

35

 

3,407,132

 

4/1/08

 

 

 

 

 

 

 

 

 

 

 

PLATO’S CLOSET CHANGE YOUR CLOTHES

 

CANADA

 

1,300,139

 

 

 

731,773

 

1/6/09

 

 

 

 

 

 

 

 

 

 

 

RECYCLE YOUR STYLE

 

USA

 

85-552285

 

35

 

4,256,651

 

12/11/12

 

 

 

 

 

 

 

 

 

 

 

RECYCLE YOUR STYLE

 

CANADA

 

1,567,647

 

 

 

860,573

 

9/18/13

 

 

 

 

 

 

 

 

 

 

 

YOUR STORE. YOUR STYLE.

 

USA

 

85-624584

 

35

 

4,250,197

 

11/27/12

 

 

 

 

 

 

 

 

 

 

 

YOUR STORE. YOUR STYLE.

 

CANADA

 

1,577,573

 

 

 

848,667

 

4/16/13

 

 

 

 

 

 

 

 

 

 

 

YOUR STYLE. YOUR STORE.

 

USA

 

85-624579

 

35

 

4,246,067

 

11/20/12

 

 

 

 

 

 

 

 

 

 

 

YOUR STYLE. YOUR STORE.

 

CANADA

 

1,577,574

 

 

 

848,668

 

4/16/13

 

 

 

 

 

 

 

 

 

 

 

RETOOL (and design)*

 

USA

 

75-496,931

 

35

 

2,267,043

 

8/3/99

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

COUNTRY

 

APPL. #

 

CLASS

 

REG. #

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

RETOOL

 

USA

 

75-467,230

 

35

 

2,304,808

 

12/28/99

 

 

 

 

 

 

 

 

 

 

 

RETOOL (and design)

 

CANADA

 

882,608

 

 

 

539,715

 

1/16/01

 

 

 

 

 

 

 

 

 

 

 

RETOOL

 

CANADA

 

882,609

 

 

 

524,445

 

3/8/00

 

 

 

 

 

 

 

 

 

 

 

COMPUTER RENAISSANCE (and design)

 

USA

 

74-595,597

 

35,42

 

1,975,949

 

5/28/96

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE

 

USA

 

85-841,074

 

35

 

4,426,761

 

10/29/13

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE

 

CANADA

 

1,613,038

 

 

 

873,846

 

3/19/14

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE (and design)

 

USA

 

85-867,462

 

35

 

4,426,768

 

10/29/13

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE (and design)

 

CANADA

 

1,617,026

 

 

 

878,196

 

5/20/14

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE (and design) Color

 

USA

 

85,901,630

 

35

 

4,450,612

 

12/17/13

 

 

 

 

 

 

 

 

 

 

 

STYLE ENCORE

 

EUROPE

 

012459061

 

25,35

 

012459061

 

4/25/14

 

 

 

 

 

 

 

 

 

 

 

FASHION THAT FITS YOUR LIFE

 

USA

 

86,173,524

 

35

 

4,572,474

 

7/22/14

 

--------------------------------------------------------------------------------

*License Agreement with former franchisees expires 2021.

 

On August 30, 2000, the Company (f/k/a Grow Biz International, Inc.) signed a
Trademark License Agreement (“Agreement”) with Hollis Technologies, Inc., a
Florida limited liability company (“Hollis”), granting Hollis the use of the
COMPUTER RENAISSANCE AND DESIGN trademarks (U.S. Reg. No. 1,875,949, Canada TM
474,198 and Japan trademark No. 4,313,894) for term of twenty (20) years, with
automatic successive renewals of ten (10) years each.  In addition, per the
Agreement, Hollis may request, and the Company will grant to Hollis, a license
for the use of the CIRCULAR ARROWS DESIGN trademark under the same terms and
conditions.

 

In 2001 and 2002, the Company entered into Trademark License Agreements with 14
former ReTool® franchises and a former employee of Winmark for the license of
the RETOOL (U.S. Reg. No. 2,304,808) and RETOOL AND DESIGN (U.S. Reg.
No. 2,267,043) trademarks for a period of 10 years with an option to renew for
an additional ten (10) year period.

 

--------------------------------------------------------------------------------